Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the claims filed 10/9/2019.  Claims 1-20 are pending for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of determining that transactions involving a particular transfer targets correspond to one or more transfers and generating prompt to add the particular one of transfer targets, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1 and 12 recite, in part, a system/method, for performing the steps of identify a location associated with a first account, the first account associated with an account holder; identify a set of transfer targets associated with the identified location; identify, based on transaction data for one or more accounts associated with the account holder, transactions involving the transfer targets; determine that one or more transactions involving a particular one of the transfer targets correspond to one or more transfers to the particular one of the transfer targets and generate a prompt to add the particular one of the transfer targets to a transfer interface.  These steps describe the concept of determining that transactions involving a particular transfer targets correspond to one or more transfers and generating prompt to add the particular one of transfer targets, which is directed to abstract idea of Certain Methods of 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – performing the identifying, determining and generating steps using “a processor” and “memory” and presenting data by a “client device”.  The “processor”, “memory” and device in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of performing the identifying, determining and generating steps using “a processor” and “memory” and presenting data by a “client device”.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moenickhein (US 2004/0088251 A1) in view of Rukonic et al. (US 8,688,573 B1).

As per Claims 1, 12

Moenickhein (‘251) discloses

a processor, see at least paragraph 0076 (computer processor)

a memory coupled to the processor and storing instructions, see at least paragraph 0076 (stored on storage medium which is readable by a computer processor to the processor to operate) and Fig 7A (memory; processor)

identify a location associated with a first account, the first account associated with an account holder, see at least paragraph 0308 (subscriber is matched to a geographic location… please enter your account number)

identify a set of transfer targets (billers/payees) associated with the identified location, see at least paragraph 0308 (subscriber is matched to a geographic location… presents a selection of candidate billers/payees with a presence in that location), paragraph 0352 (candidate electronic billers are identified based upon geography… identifying a location of the subscriber), paragraph 0206 (make payment to… payee), paragraph 0211 (pay bill presented by different billers)

identify, based on transaction data for one or more accounts associated with the account holder, transactions involving the transfer targets (payee/billers), see at least paragraph 0206 (see all transactions for any payee to which they have made a payment), paragraph 0264 (online financial transaction are tracked; configure her .NET Wallet to query the financial institution at which she maintains her deposit accounts so that ….purchases can be tracked)  paragraph 0211 (pay bill presented by different billers)

generate a prompt for presentation by a client device to add the particular one of the transfer targets (payees/billers) to a transfer interface, see at least Fig 34 (we have partially set up the following Payee- select to complete; we have identified possible candidates- select to set up) and paragraph 0324 (set up payees/billers), paragraph 0209 (subscriber payment user interface), paragraph 0312 (prompted… to select payees/billers from a list of candidates provided), paragraph 049 (consumer…subscriber…mobile devices)

Moenickhein (‘251) fails to explicitly disclose determine that one or more transactions involving a particular one of the transfer targets correspond to one or more transfers to the particular one of the transfer targets.  Rukonic (‘573) discloses determine that one or more transactions involving a particular one of the transfer targets (payees) correspond to one or more transfers to the particular one of the transfer targets, see at least column 5, lines 3-17 (determine the most likely potential merchant payee…of the…transaction; analyze the potential merchant payees i.e. the geo-location matched merchants, using historical financial transaction data associated with the consumer to identify any previously transactions involving the consumer and the potential merchant payees) and Abstract of Rukonic (data representing the potential merchant payees is analyzed using historical financial transaction data).  Both Moenichhein and Rukonic are directed to determining potential payees associated with identified location.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skills in the art at the time the invention was made to modify Moenickhein’s invention to include determine that one or more transactions involving a particular one of the transfer targets correspond to one or more transfers to the particular one of the transfer targets.  One would have been motivated to do so for the benefit of increasing accuracy of determining payee by using historic transaction data. 

As per Claims 2, 13

Moenickhein (‘251) teaches computing a likelihood associated with transfer targets (payees/billers), see at least paragraph 0343 (a candidate electronic biller is one of a 

As per Claims 3, 14

Moenickhein (‘251) fails to explicitly disclose wherein the likelihood score is computed based on an evaluation of the one or more transactions according to one or more factors including a determination as to whether at least some of the one or more transactions correspond to recurring transfers to the particular one of the transfer targets.  Rukonic (‘573 discloses wherein the likelihood score is computed based on an evaluation of the one or more transactions according to one or more factors including a determination as to whether at least some of the one or more transactions correspond to recurring transfers (previously conducted transactions at similar time or same day of week of month) to the particular one of the transfer targets, see at least column 5, lines 3-17 (the potential merchant payee with the highest probability score indicating the merchant is the most likely payee; analyze the potential merchant payees i.e. the geo-location matched merchants, using historical financial transaction data associated with the consumer to identify any previously transactions involving the consumer and the potential merchant payees) and Abstract of Rukonic (data representing the potential merchant payees is analyzed using historical financial transaction data…to generate a potential merchant payee probability score), column 6, lines 11-21 (if the consumer has previously conducted financial transactions at a similar time or on the same day of the 

As per Claims 4, 15

Moenickhein (‘251) fails to explicitly disclose determining that two or more of the transactions correspond to recurring transfers to the particular one of the transfer targets.  Rukonic (‘573 discloses determining that two or more of the transactions correspond to recurring transfers (previously conducted transactions at similar time or same day of week of month) to the particular one of the transfer targets, see at least column 5, lines 3-17 (the potential merchant payee with the highest probability score indicating the merchant is the most likely payee; analyze the potential merchant payees i.e. the geo-location matched merchants, using historical financial transaction data associated with the consumer to identify any previously transactions involving the consumer and the potential merchant payees) and Abstract of Rukonic (data representing the potential merchant payees is analyzed using historical financial transaction data…to generate a potential merchant payee probability score), column 6, lines 11-21 (if the consumer has previously conducted financial transactions at a similar time or on the same day of the week or month, as the current cash transaction with any of the potential merchant payees, those potential merchant payees are assigned  a higher… score) and column 8, lines 25-30 (probability that a given potential merchant payee is the payee of the current cash transaction based on the number and type of previously conducted cash-based financial transactions).  Both Moenichhein and Rukonic are directed to determining potential payees associated with identified location.  Therefore, the Examiner asserts that it would have been obvious to modify Moenickhein’s invention to include determining that two or more of the transactions correspond to recurring transfers to the particular one of the transfer targets.  One would have been motivated to do so for the benefit of increasing accuracy by evaluating previously conducted transactions at similar time or day of week or month.

As per Claims 5, 16

Moenickhein (‘251) fails to explicitly disclose wherein determining that two or more of the transactions correspond to recurring transfers to the particular one of the transfer targets includes determining that the two or more of the transactions occurred at a recurring interval, that two or more of the transactions were of about the same amount, or that two or more of the transactions occurred on or about the same day of the month.  Rukonic (‘573) discloses wherein determining that two or more of the transactions correspond to recurring transfers to the particular one of the transfer targets includes determining that the two or more of the transactions occurred at a recurring interval, that two or more of or that two or more of the transactions occurred on or about the same day of the month (previously conducted transactions at similar time or same day of week or month) to the particular one of the transfer targets, see at least column 6, lines 11-21 (if the consumer has previously conducted financial transactions at a similar time or on the same day of the week or month, as the current cash transaction with any of the potential merchant payees, those potential merchant payees are assigned  a higher… score) and column 8, lines 25-30 (probability that a given potential merchant payee is the payee of the current cash transaction based on the number and type of previously conducted cash-based financial transactions).  Both Moenichhein and Rukonic are directed to determining potential payees associated with identified location.  Therefore, the Examiner asserts that it would have been obvious to modify Moenickhein’s invention to include wherein determining that two or more of the transactions correspond to recurring transfers to the particular one of the transfer targets includes determining that the two or more of the transactions occurred at a recurring interval, that two or more of the transactions were of about the same amount, or that two or more of the transactions occurred on or about the same day of the month.  One would have been motivated to do so for the benefit of increasing accuracy by evaluating previous transactions pattern.

As per Claims 7, 18

Moenickhein (‘251) discloses receive a signal representing an instruction to add the particular one of the transfer targets (payees/billers) to the transfer interface; and responsive to receiving the signal representing the instruction to add the particular one of the transfer targets to the transfer interface, add the particular one of the transfer targets to the transfer interface, see at least Fig 34 (we have partially set up the following Payee- select to complete; we have identified possible candidates- select to set up) and paragraph 0324 (set up payees/billers), paragraph 0209 (subscriber payment user interface)

As per Claims 8, 19

Moenickhein (‘251) further discloses determine an account number based on the one or more transactions involving the particular one of the transfer targets, wherein the account number is used to add the particular one of the transfer targets to the transfer interface, see at least paragraph 0217 (Duke Power could obtain an account number from the ESPSP if Jane had ever paid Duke through the ESPSP), paragraph 0131 (electronic billing and payment service provider EBPSP), paragraph 0313 (a payee/biller could be identified form the subscriber’s account number; enters an account number, this information will then be used to pre-populate portions of the payee set up pages)

As per Claim 9

Moenickhein (‘251) discloses wherein the one or more accounts include at least one credit card account, see at least paragraph 0012 (credit card accounts), paragraph 0060 (credit account)
  
As per Claims 10, 20


  
As per Claim 11
 
Moenickhein (‘251) discloses wherein the transfer targets correspond to billers, the transfers correspond to bill payments, and the transfer interface includes a bill payment interface, see at least paragraph 0209 (subscriber payment user interface), paragraph 0220 (accesses .NET My Bills through a user interface), paragraph 0211 (pay bill presented by different billers)

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moenickhein (US 2004/0088251 A1) in view of Rukonic et al. (US 8,688,573 B1), as applied to claims 1 and 12 above, and further in view of Kursun (US 2020/0167786 A1).

As per Claims 6, 17

Moenickhein (‘251) fails to explicitly disclose wherein the location associated with the first account is identified based on the transaction data.  Kursun (‘786) discloses transaction data includes location associated with a first account, see at least paragraph 0055 (transaction data may include… transaction amounts transferred from payor accounts to payee accounts, … location of a seller associated with each transaction, location of a purchaser associated with each transaction, location associated with payor and or payee accounts of each transaction).  Both Moenickhein are directed toward analyzing historic transaction data to determine a likely/confidence score.  Therefore, the Examiner asserts that it would have been obvious to modify Moenickhein’s invention to include wherein the location associated with the first account is identified based on the transaction data.  One would have been motivated to do so for the benefit of speeding up determining process by identifying location from transaction data.

Additional relevant reference found but not used in the rejection: Milam et al. (US 2013/0290177 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695